746




          OFFICE      OF THE ATTORNEY GENERAL         OF TEXAS
                                AUSTIN




:ron. otto ?rlttaln
xtunty Auditor
Lnesllna county
Lutklzl, Tel88
war   3lrt    .
                               Oplnlon Eo. O-7163
                                                                 ,*?
                               zet   ?oymnt  OS County Hbalth Ctfi,aaar
                                     for vloltlng and traat+a patients



inu the opinion ot thlt
yott  from y3ur letter
             *Order hrttialox0.
      xrioer;  we find
      with the daty of                              ho8pltalr,         naDnq




                                           elthtr of tht fianaqtn         or oi




              v<brort          the hotpltal       board of tbt hngellna cauatp
      Zosgital    Pnt oppolcted        a vlsltlnq    bard of Y.?yelalans under
      .'.rtlole 4480, tho !IR~ rendered t&e aervloes            nc.ufred under
      tbt oS3ve nrticlt.           recently    ttiis bcsrd %as been dlooontinusd
      aud t!:ls senlcr        lc belnq taken oere of by thQ bounty %alth
      xriccr     wko expaotr pay from t3e aentrsl            ruad r0r t3ls atr-
      vice.     The   r;ounty   i-ealth  Officer    bclns  the :resldeat of the
      ,yZellna    County ::oaplttL 3oerd also.
                                                                                     747

'~-on. Qtto 3rlttain    -   7ae.t   2


            Yt    1s our opinion        thet   Artlale    4427 appllts to
      Countltt wltkout a 70unty ?!otpltel,               and thet fi;tlalt
      4460 would apply In this omse.
            *Xi11 you please advlst us         (19to tht oorreatntsa
      oi our oplzlon,        or the ln-oorrsotnest.     3rd ii we an
      lnoorreot  thtn       advlte stat the lanquegt ln Art1018
      44@0 lppllea     to and **hen.*
            In reaponat to our rcipest      for          rurther    lrif~rfmtl~awith
reitrcnoe   to tht above ntntloatd mttttr8,               you tubaltted the follow-
inq lnfornatlonr
            Vou   ask what tygts.of satlents the County Etalth
      Qfflotr attendt     at the Xospltnl.  Tht patlsnts  th3t JO
      to the Xoo;ltal     that ere able to pay are olaaaed %s pay
      patients;   those that are not able to nay ror their sor-
      vloea are oleseed a8 Charity patients. It Is the ,patlents
      that are cot ablt to pay, or Charrlty patients,     that requlrt
      the services    ot' fht Charity -Nerd or the County Ftalth
      orriotr.
             *The Somrr,lssloners*       Court sometlctes      recommenda that   a
      2atltnt bc admitted to the :<ospltalat Charity pttlent,  but
      to bt cared for by t!m rules of the !pvtrrrlnqboard of the
      Foosgltal w.hlohart ttt out aa by-laws whloh the law requires.
      Zut r.ot near all the Sbrlty  gatlants that enter the hx-
      pita1 ara rent or reoo,mendsd  by the Co!mlr~lonera* Court..”
          31th rannot    to tht dutlea of a County Raalt!iQrriaar, we
oell your atttntlon to the r3ii0wfr4 provlalona 0r Xrtlole 4427, f,h.
pa..,.:
  <.

             Y%oh Caunty i:nolthOffloor shall ptrfow such duties
      aa !mve been required of oounty ?hyalolslu,           with relation
      to oerlnq for the 2ri3ontm      In county jells       and in oari?
      far the lnmstss of omnty poor tams, boagltals, dlsoherg-
      1~ duties of oountp quartntins       nnd other auoh duties        ati
      nay be lawfully   required of the oounty physlole~ by t%e
      co.xctlaslonen  murt and other oif'lcers       of tet    county, nnd
      shell dlaahargt any 3dbltional      duties    vrhioh It my be pa-
      -,er far olunty aut?~oritits   under the present 19-m to xqulrc
      of oounty ~hy3loisn3;    303, In addition      +,heret3, ?e shall
      Gleo:arqe 3uondstles as ahall be          ,reecrlbed     ror Mm unfier
      the rulce, ra$ulRti.xs and ra~ulrcmente of the Texas .Xate
      xmrd ot :italth,    or the pmeldent     tktreef,     znd la mpowered
      and a.dhOrizedto eatebllsh,      zeinteir,    UX? e.nforoe quarantine
      xi thin !A0 oouzty.    Ye snail al30 be required         to aid and
Eon. Otto 3rlttaln     - ?‘aqa’3


      assist  the State Roar4 of !?eelth in all matters of looel
      qunrantlne,   inspeotlon,   disease prevention    and suppression,
      vital end mortuery etatlstioe       end qenerel sanitation   within
      Us county; and ke shall at all times report to se14 State
      board, In euoh manner end form as It shall presorlbe,         the
      presenoe of all contagious6      lniectlous   and dangerous epl-
      demio dlsceaes within h%e juriadiotioa;        and he shall make
      suoh other end rulfher     reports in suoh manner aod form and
      et auoh times ss eald Sate board shall direnat; touchIn& on
      suoh matters ea ?nay be proper for said State board to direct;
      and he Well aid se14 State boar4 at all times in the enforoe-
      sent of its proper rules,      regulations,   requirements and ordl-
      nanoes and In the enforcement of all sanitary         laws and queran-
      tine regulations    within his jurisdlotlon.”
FS to the duties required of the *County Physiolan” referred      to in the
above quoted provision,   we oall your attention to the tollowlnfl   lan-
cuege oontalned  in I?. B. 023, Ch. 118, General Laws of Texas, 22nd Le?.,
1891:
             “An act to reglate    the establlehment of quarantines
       in the State of Texas, an4 in the oounties,    oltles snd
       towns thereor,    an4 to repeal sll laws and parts ot laws
       In conrllot   t3erewlth.
             Yeotlon   1. “le it enacted by the Legislature    of the
       State of Texas:     That the Governor 1s empowers4 to issue
       his proclamation    deolsrl!zg quarantine on the coast or
       elsewhere wlthln this State, whenever in his judgment quer-
       antlne may become neoessary,     end  nuoh quarantine may oont
       tlnue for any length of time as in the ju4gment OS the
       Wvernor,    the safety and security    of the people may require.
             p . . . . .. .
              “3eotion   14.    It shall be the duty o? every County
       Judge within the State of Texas, after eaoh general eleotlon
       of State end county officers       , or as soon thereafter    as pract-
       loeble,    to select from the physicians      of the respeotive    coun-
       ties,   one of hi.yh character     and reoognized abll.lty,   who shall
       be known    as ‘County physloien. *. It shall be t!ie d!;ty of said
       county physlclan to establish,        maintain snd enforoe looal
       quarantine for his county whenever declared by proola?netlon
       of Commissioners court; to furnish supplles,          select medloal
       assistants,     guards and perform all other duties colncl3ent         to
       a reasonable,     economic and consistent     quarantine.    ?‘he salary
       of county physicians must be n,;reed to ana be paid by their
       respective     counties,    but the county physician   shall receive
                                                                                --




‘Xl. Gtto   ilrltteln   - Fe80 4


     no ealery exoe>t when quanntlne hee been established
     an4 he la aotually enqsged in euoh semloee. county
     ~~ys:olene shell In all querentlr.es estsbllsb    rulea
     In !z~rnoay and aacor4 xlth the rules greaorlbed    by the
     ‘tat8 health oiflO0r;    ahall respeot and obey lurtmotlone
     rrom said officer   and makewritten report8 to bin of their
     otflolal  ecta, whenever required to 40 so, Tlvinq cauee
     and hlrtory or epldatic,    number of deeths and rooooerles,
     and 811 other faate or oole:.tlflo    value.
            “:reotlon 13.   :?hencver the Comlsslonera     oourt of
     any courty has re&son to bellarc! tbnt. ther are tflrcataned
     ht any ;5lat or plaoe wlthin or Ikltbout the county llalta
     with the Introduction      or dleeemlnrtlon    of n ben,;snus,
     oonter;lous or lnfeatioua     Ulaease that otm and shall bo
     suertied against    by quarantlae,   dlreat tholr county ohysl-
     ciao to declero    and nalntaln 5ald quarantlce      aealmt    any 8r.d
     011 auoh dah~erous dlseaeea;       to aatebllrh.   melnteln 0n4 sue-
     ;ly stetlonb -or oaxps 1or t&s        held In qkrent!nc; to cm-
                                   !izmees for
     vlh kosplttls. teat-d,01 !,:est                      thoae   rltoky
     coJtnzl>ua 2nd l.nl0ctious         dieessa;  to iumlsh gnrldona,
     ~aiolce     and oil other t!zirzs aheolutelt        essential   for the
     comfort of t.he well an4 the nomelesoen~o            of the nlok.     The
     county ohyslolnn 5holl keep an 1texlzeC aooount of 811 law-
     tni ez~enses,     ?:: ourred by loon1 quarmtlno,        and Fls oxr,ty
     eke11 sssum ?nd :‘ap them 08 other olalns e+l.wt               the
     oounty are said.        itsertarsd oltlae an3 towna are eabraoad
     within the ;urvlew        of tkls article, ant?the aere feet of ln-
     c~rpoxntlor? doea not exolude the.. from the pxoteatlon             o@e!nut
     egldeslo dlsensea       nlran by the Coernlselonera court to other
     parts of their reepeotlre          oountles.    The xedlaal offloers    of
     o3artered oltles       and towns ean perrorm the dutlae ~rcnted or
     comanded In their aererel ckmem,                but mist,   (if t?ie 03uztg
     ;t,yslolar.  1s sot, 5s le fre~qtmntly the o&se, the olty phyel-
     elan, 8150, j be eznenable and obedient to rules presorlbed by
     the Xeto health offlo@r.             21s nrtlole,   however, nust not be
     oocatrued as ?rohlbltlnn          any lnooroorated   town or olty iroa
     dtolerlnq,    salntalnlno      and ~aylnq for 8 looal quarantine.
            -.   . . . .
            “::eotlon19.         There beI.?% no law u-on tho subSeat of
     ~u6rantlr:o   ndeoueto to the protection  -10                    !eoltb,   and
     ttt ncc ;: s;?:..mach ot the season 3f the year             w?.an qufiraatlne
     iv111 ?,ave to be Geelazed,           II ;ubllc   necasalty  znd .5n eaex?xenoy
     erl;ts ( rcquirln;:        the su3penslon of tno oonetltutlanal           rule
     requlrin%       bllio    ta SC mat? on t?.r@e aevaml deya, and that
     t:As act tnke effrot           1135 be 12 ror9e fro2 9rtd after Its pxi-
     30 '.;d , r3r.e it   '.z :%o cncctrd.”      (xderscorlnq    3urs)
                                                                                     750



‘-on.   C’tto C-rlttaln     - ?sqw 5


            Thw above quoted grovlelon oocatltutew       a portion of Cbe
:,zwenaotcd lo lU?l upon the subjeot ot qunrent.?nseew ~11 se the
9?9lloable   9mv1s1oa4 wlth rerersnce to the appointment sad thw
duties   or 4 county ~~yelalsn. It 1s menlfwat
                                       _ -         that
                                                        -.-the above
                                                                  . ~.quoted
                                                                         _
yrovlsims       wlth mr4rm00    to V144~ltau~~ ozmespr4tea   mob -:loepi-
teds, teats      or pest housee’- thet were to be ~rovlcled in oocneotlon
     the eetsbllshmect OS quarentlnee. '-r4
.iJlth                                       cots rurther tPat the
above mentioned &mvlelons were lnaoted grlor to the enaotaeat or
tne statutes deelin+~with the subjeat of "oounty hoepitale* now con-
tsir,etlln Chapter 3, Title 71, ~.rtlol4s 4.478.449li.V.A.C.3.
          -'ilthrefereme to the oompensctlon of the County melth
:rtloer who is required by law to perroristhe autler presorlbed by
:rtlole MN, we 0~11 ymr attentlon    to tbe following lanmsgw ooa-
taincd in Artlo    6423:
             *!ha~eaeetlonor eald oounty health ofiloer ehall
        be ill46 by the ,COmaiO8iOn4X'S
                                      * Court; ~mvlded that tm
        oon9ensatlon       or    aalsry   shall   be allowed   exoept   for   aer-
        ~104s   uoturLlg        rendersd."

          Zmgter 5, Xtle    71 whlob lroludee i~rtiloleu 4478-44941,
‘I  .n -
..;S.-.:.,oontsins the various 9mvi4ion4   with rererwnoe to the oub-
loot of County 508pltele. ‘:‘acall you: attention in jx1rtloul4rto
the follonlnc;provision oontained lo Xrtlole 44&Q.
              Thw board shall also a 9wint e etarf ot vlaitlng
        physloiaas prbo shall serve wPthO:at pay from the mu&y,   and
        who ehall vfslt and treat   hospital patients at thw request
        wither of the mi~sgers or oi th8 ruperlnt6ndent.*

"'aturthwr oall your stteatl~a to the imvisione of Artlole 4489:
             w:hwrev6r a oouatf hoapltel for the oare         and trwstnent
        of pwrsolis~ :~..kkrlaarmm any lllnwss, dlr4es4        or 1nJury
        wrists in oonneotlon wifth,or on the grounds 0r a oounty
        poorkouse or wlsewherw, the omm1eelonw~*           oourt shall ap-
        point a board of reanagwrs for suoh hospital, end suoh !IOS-
        ?ltal end ite boerd o,'senaqere      shall ttlerearter    bw subjeot
        to esoh 9rovlslon     of this law, 12 lllcomnnar es if lt bed
        been orirlnally     estabLIshed herewzder.    .i:ly hossitnl   zhloh
        m-3y !k.w:onl‘ter be sstnbllshed  by snp csm%alsizwzsC3'oourt
        shell in like m!mar be subjeot to raoh >rsvmm               of th?s
        1IiW:'   (%dwrsoorlnir    ours)

Tn view of tflo vnrl:>ctl ~~wl~lxzs      d the atatuteo  dealin:: with
County '*:os9itels,  and In view of tte above undsrlinwd lm~ua~e,      lt
1s .q;>parent that !i.:!. 353, 2. 39, i;ots of the "eKulsr ~wsslon 31
tha  Xnd Lw&slature,      lii13 (now .:rtlolws ~~470-4634) was lnt4ndwd to
:-x l   l   3tto      GrltteIs     - !'SvO 6


eubr7ow all the law upon lb4 aubjeot 3r oouaty hzspltals.   '-4 note
!.erw tbnt Artlolw 5127, wbloh oontalne owrtaln provlrlona with
rclerwnae to the County leelth Oifloer*s  oarlae for gatlenta in
"hosgltsls*  ~rovlded by thw oouatf (la oomeotlm rlth quannticea)
x9s derlvwa rn.5 the :,ot8 of th4 1st Called twssloa oi thw 3lat
;.0;i313turer1509, 3. 3443. In 39 Texas ,turispmd4no4, :*%stutws",
 co. 50, ,3.14P, It 1~ s:atedr
                 Thwzw it lo ap~erslltthmta statute Is tntend4dto
            wznbraowall ttlrlo* up03 the subjwot with whioh it d44h,
            lt re?eala all.iars!ar lnwr rwlatlnq to the Scunwsubjcot."

:n view or the i9re,-olnff,
                         It 14 our 03Inlon that those ?rovIeIOns
mit~incd lr,~rt?ol4 4420 with vwferwnaw to thw vlsltlniz and treat-
IS? of             Fetlwnta     In any hosgltal
                                  eotahllshea   by the Oocntp, super-
CR~TCSthat y2ortlJn                or Art1014 4427
                                      whloh p~0vid46 t*t tL4 county
.:ealth rjtf'lowr should oar8 1~ ~stletts   Ia hospitsJs 3rovlded by
?:a County a,?dwt:loh authorized  the ~Ommls8loners' 3ourt to oompwa-
;;stw  hk3 therer3r.
                      You rtated la your lett4r that             thW    staff OS vlsitlng 9hf-
siolms             which he6 bwen       a?pol!?ted   uldwr the provIsI3~4        of :rtlalw
6430 ~44 n3 lonoer i3not:oalzisj
                              and ttat                         t>w     44rvlo4~   forasrly         ge.r--_
ronzed by eeld                 4t4rr 3r v:sitm       2::ydoisn8 wi24aok 94rio134c!by
30 7ouni.yYealth Orffowr, ulkowxpecte to r4ciwive gay rms t34 oounty
for a~oh c4rplows.     'w note tht under the I,rOVlStCClSOf ~~rtlole4480,
thw board 3i n4nagera 15 required to apI7olnt E mtrr    or visltlag ?hy-
slolane *who a!-sllrialt sad treat h08pltal.pnt.Ienteat the mqu84f Of
eltbwr the ma-4       or the superlatendent.m 'i:e n0te rumor   tba   suoh
staff  OS visltlng  pzywlafans  Yhall serve without par fr0t the omnte.*
b3rwover,   we rind a3 provlafon authorlzlng the 4r~4ndltur4  Of oxmty
 run64        for     the     ewn:owa   of   0 doutor   who    vlslt3    end trerts    such         9atlente
who         h4v4been ea~lttwa t0 the oouuty               bo4pit41,       even    th0uxh     the     4tarr
 or     vls1t:n.r  phy~lOl~Q~ above rots rcaa                 to no longer ru20tian4.

              <itar oar&my          omslCer!n~ the various stctutort       Cnvlelons
 with refornaoe     to cnucty hOs,?ltsls sna With rctcrcnC8 to ;IutlOs of
 the County :!ealth Offloor         !~n a oountp hnvlnz a hospital    sstabllshcd
 by the 00untp end in Viait 3s the r40t4 Elvcn, It 1s 3ur oplnlon that
 the vI3Itf3q     end treatfn~: of ?atienta      i%kOhbvte been raisittcd to the
 0ocfity b04?itsl    la  .+-or3ed,    by the .3Slva :uotca :,xM~Ione      of 'irtlole
 q4CO em? thqt :.rtIcle        4457 b:ss no ns$lCetis3    t3 the situation.       ?t
 Is therefere     our cpi?len      that xboa 3 wur.ty 5~s eatabllshwd 3 oounty
 ::~S~OltLll, 20 cbsvs rssntlonsa ssnlccs         are 2ot tks oinraoter or aor-
vicen WfdOh OOIlCtftUte "JrriOiSl' CutleT of t!?w Campy                             Qqlth          :)f':lcer.
you are t!iererore               rtdvlaedthut tbe ~O~isSlO~ers~ court or ;(;nwline
County Is mt .4ut.horlzea to nllCw tha Tounty ;!ccJt$ 3ff;O4r any a3m9en-
actl3n,  112 his micid    Cn3nfltg 3r othwz-*lsc,    tar CerfomIc,? 34rvIcws
13 csnncction   Xlth tke :n&ll3c   County ::os;,Ital  vblgh wwve fCnwrly
Tsrfsr2.‘;!by the staff  at vI3ItIcR ChysIOIcM.
.
                                     752



    :3Il. Stto :Trlttaln - ;%~qe 7